Supreme Court of Kentucky
                                2021-SC-0128-T
                                (2021-CA-0363)


KENNETH WALKER, III                                              APPELLANT


              ON APPEAL FROM JEFFERSON CIRCUIT COURT
V.              HONORABLE BRIAN C. EDWARDS, JUDGE
                          NO. 20-CI-005086


LOUISVILLE/JEFFERSON COUNTY                                      APPELLEES
METROPOLITAN GOVERNMENT, ET AL.



                ORDER DENYING MOTION FOR TRANSFER

     The Motion to Transfer the above-styled appeal pursuant to CR 74.02(2)

is DENIED.

     All sitting. All concur.

     ENTERED: June 17, 2021.



                                      _______________________________________
                                      CHIEF JUSTICE